                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

JERRY WAGGONER,             §
                            §
    Plaintiff,              §
                            §                  CIVIL ACTION NO. 3:19-CV-273
    v.                      §
                            §
CIRCOR INTERNATIONAL, INC., §
                            §
    Defendant.              §

            PLAINTIFF JERRY WAGGONER’S RESPONSE TO
     CIRCOR INTERNATIONAL INC.’S MOTION FOR LEAVE TO AMEND

       COMES NOW, Plaintiff Jerry Waggoner, and submits this Response to Circor

International Inc.’s (“Circor”) Motion for Leave to Amend (Dkt. 27), and in support

thereof would show:

I.     SUMMARY OF RESPONSE

       Circor has engineered the present controversy by strategically holding its proposed

counterclaims in reserve until the opportune moment to apply pressure on Waggoner and

try to delay an adjudication of the enforceability of the restrictive covenants Circor

claims to have with Waggoner. Since Circor’s counterclaims are derivative of and

entirely dependent on the enforceability of the restrictive covenants, Waggoner urges the

Court to ignore this distraction and rule first on Waggoner’s Motion for Summary

Judgment (Dkt. 13).      As explained herein, no matter the ruling from the court, a

declaration on the restrictive covenant at issue resolves the only live claim in this case – a

claim for declaratory judgment. There will be no need for an amendment because the
case will be over, and Circor will be free to file a case for damages wherever it wants, to

the extent such a claim remains viable after the Court’s decision.

        By way of background, Circor did not sue Waggoner when he went to work for

Circor’s biggest competitor, IMI, in February of 2019. Circor did not sue Waggoner or

IMI when it accused Waggoner, in writing, of violating his non-compete / non-solicit by

working on behalf of IMI in April and May of 2019.1 Circor did not sue Waggoner or

IMI after Waggoner was forced to file for declaratory relief in June of 2019, or even after

being counseled by Judge Edison of the amendment deadline. Finally, Circor did not sue

Waggoner or IMI even after it allegedly learned that Waggoner was soliciting customers

on December 5, 2019. Instead, Circor chose to hold its claims in strategic reserve until

Waggoner filed for summary judgment.

        At present, the options before the court are as follows: (1) render a summary

judgment declaring the Agreement2 unenforceable (thereby precluding any counterclaim

by Circor and ending the case); (2) render a summary judgment reforming the Agreement

(precluding a counterclaim for any putative damages that pre-date reformation but

leaving Circor free to sue Waggoner and/or IMI in a separate lawsuit for any subsequent




1
         The May 17, 2019 email from Circor’s prior counsel to Waggoner’s prior counsel (Exhibit 1)
makes clear that Circor has been harassing Waggoner for allegedly violating his agreement since virtually
the first day he left the company: “Jerry Waggoner has been contacting Circor’s suppliers in other
countries, the identity of which he would not be aware of absent his access to Circor’s confidential
information.” (emphasis added). Notably, this email illustrates that Circor has taken the position that
Waggoner cannot speak to anyone in the industry, including not only Customers (as the purported
agreement limits) but even suppliers as well.
2
       References to the “Agreement” herein refer to the restrictive covenants in the Restricted Stock
Unit Agreement at issue in this case.

                                                   2
damages that may arise, if any)3; (3) render summary judgment declaring the Agreement

wholly enforceable as written (ending the case at bar, but again leaving Circor free to

pursue its claims in a separate lawsuit); or (4) grant Circor leave to amend before ruling

on the summary judgment, which would moot the extensive briefing now before the

court, require a remand to the very state court from which Circor removed the case, and

significantly delay the resolution of this matter.

        The Court has already indicated that it intends to rule on Waggoner’s Motion, and

ultimately, it would make no sense to delay the resolution of the predicate legal question

of enforceability that is dispositive of both Waggoner’s requested declaratory relief, as

well as Circor’s putative counterclaims. Circor has not even tried to make a serious case,

either at the recent hearing or in its Motion, that the Court should delay ruling on the

pending summary judgment motion, or that a delay would be in the interest of justice. It

clearly would not. Circor’s Motion to Amend is nothing but a continuation of threats that

have been ongoing for a year, and one more effort to make Waggoner and his new

employer spend money. Considering the questionable timing of Circor’s request for

leave to amend, the fact that Circor’s motion will become moot once the Court rules on

the pending summary judgment motion, and that ruling on Waggoner’s motion first will

have zero impact on the nature or availability of Circor’s rights, Waggoner respectfully

requests that Circor’s Motion be denied.




3
         Texas Business and Commerce Code section 15.51(c) provides that, if the
Court reforms the covenant “the court may not award the promisee damages for a breach of
the covenant before its reformation and the relief granted to the promisee shall be limited to injunctive
relief.” Tex. Bus. & Com. Code §15.51(c).
                                                   3
II.     ARGUMENT AND AUTHORITIES

        A.      Circor’s Reliance on Incorrect Law

        In support of its motion, Circor incorrectly references law regarding general

amendments to pleadings – i.e. that a district court should freely allow an amendment

unless the opposing party can show prejudice, bad faith, or undue delay. Dkt. 27, p. 7,

citing Fed. R. Civ. P. 15(a)(2).4 However, Circor is not just proposing an amendment; it

is asking to assert counterclaims against both Waggoner and IMI – a non-diverse party.

When the court is faced “with an amended pleading naming a new nondiverse defendant

in a removed case, [it] should scrutinize that amendment more closely than an ordinary

amendment,” Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987). In such a

scenario, to determine whether to permit joinder of a non-diverse party, the district court

must balance the equities using the four factors enumerated in Hensgens v. Deere & Co.:

(1) the extent to which the purpose of the amendment is to defeat federal jurisdiction; (2)

whether the movant has been dilatory in asking for the amendment; (3) whether the

movant will be significantly injured if the amendment is not allowed; and (4) any other

equitable factors. Duhaly v. Cincinnati Ins. Co., CV H-18-4158, 2019 WL 2075911, at *1

(S.D. Tex. May 10, 2019)(citing Hensgens, 833 F.2d at 1182).5



4
        As explained below, even applying these factors, it is clear that the request should be denied as
the proposed amendment would unfairly prejudice Waggoner, and is the product of a deliberate scheme
to delay the adjudication of this case, which invariably amounts to bad faith.
5
         Waggoner recognizes that this presents an unusual scenario, as it is typically a plaintiff that
attempts to destroy diversity after removal. Here, however, it is the defendant attempting to destroy
diversity in a case that the defendant itself removed, which in-and-of-itself is illustrative of the abusive,
dilatory nature of the request. The very purpose of the Hensgens factors is to curb joinder of non-diverse
parties as a tactical measure, and the logic behind the rule is equally applicable to a defendant who uses
joinder as an abusive, tactical measure rather than a legitimate procedural mechanism.
                                                     4
       B.     All Factors Weigh Heavily in Waggoner’s Favor.

       Applying the Hensgens factors to the facts of this case, it is clear that Circor’s

request should be denied.

              i.     The Purpose of the Amendment is to Defeat Federal Jurisdiction
                     and Delay the Resolution of this Matter.

       “When courts analyze the first Hensgens factor, they consider ‘whether the

[movant] knew or should have known the identity of the nondiverse defendant when the

state court complaint was filed.’” Priester v. Long Beach Mortg. Co., No. 4:10-cv-641,

2011 WL 6116481, at *2 (E.D. Tex. Dec. 8, 2011) (quoting Tomlinson v. Allstate Indem.

Co., No. Civ. A. 06-0617, 2006 WL 1331541, at *3 (E.D. La. May 12, 2006); Irigoyen v.

State Farm Lloyds, No. 03-0324, 2004 WL 398553, at *3 (S.D. Tex. Jan. 5,

2004) ), aff’d 708 F.3d 667, 679 (5th Cir. 2013). The evidence here is crystal clear that

Circor was fully aware of Waggoner’s employment with IMI as far back as February of

2019. See Dkt. 14, at App. 8-9. Circor sent multiple letters and emails threatening to sue

Waggoner and then IMI on the same basis they now seek to countersue, well before

Waggoner filed suit, and before Circor removed the case to this Court. See Exhibit 1;

Dkt. 14, at App. 8-9, 10-11; WNWSR, L.L.C. v. Chesapeake Energy Corp., CV 4:15-

1860, 2015 WL 7357840, at *4 (S.D. Tex. Nov. 19, 2015)(pre-suit letters showing

movant’s knowledge of putative non-diverse defendant created inference that amendment

was intended to destroy diversity, despite claims that movant did not “discover” the facts

giving rise to the claims until after removal). Thus, Circor has had knowledge sufficient

to trigger the putative counterclaims for over a year.



                                              5
       Circor attempts to absolve itself of this knowledge because it was allegedly lead to

“believe Waggoner was not engaged in business activities which violated the non-

solicitation covenant in his Agreement” Dkt. 27, p. 9, referencing Dkt. 1-2 at p. 23.

However, this pretext is belied by two salient facts: (1) the letter Circor references (Dkt.

1-2 at p. 23) specifically states that Waggoner’s gratuitous restraint was temporary and

conditioned on the parties reaching an amicable resolution; and (2) the undersigned

subsequently notified Circor in August of 2019 (six months ago), that the temporary

arrangement was no longer in effect – a fact that Circor openly acknowledges, but

conveniently ignores in its Motion. See Dkt. 15, Circor’s January 5, 2020, letter to the

Court, stating, “[a]fter Waggoner replaced his attorney in late August, his new counsel

told the undersigned that Waggoner had, in fact, not been sidelined…” Waggoner’s

willingness to forego competing and soliciting was expressly conditioned on Circor

engaging in good faith settlement negotiations, and when it became clear that Circor was

only feigning interest in exploring settlement (a recurring theme in this case – see Dkt.

25, regarding Circor recently cancelling mediation), the undersigned notified Circor that

Waggoner’s temporary restraint was no longer in effect – putting Circor on actual notice.

       If Circor was truly interested in testing the enforceability of its covenants, then it

could and should have asserted its rights in a timely manner. Instead, it chose to lay

behind the log and now seeks to strategically compel a pointless remand, and forestall the

resolution of this case for as long as possible, which satisfies the first two Hensgens

factors.




                                             6
              ii.    Denial of Amendment Will Have No Impact on Circor’s Rights.

       Denial of Circor’s request to amend will have no effect on the availability of its

rights. Circor’s counterclaim and third-party claim are entirely dependent on the

enforceability of its restrictive covenants. See generally pp. 2-3, supra. In that regard, if

the Court denies Circor’s Motion, or holds it in abeyance pending resolution of

Waggoner’s summary judgment, Circor will be able to assert its claims if and when the

Court renders a declaration that leaves open the prospect of such claims. Alternatively, if

the Court grants Circor’s Motion, Waggoner would be unfairly prejudiced due to the fact

that the resolution of this case would be significantly delayed, by virtue of a lengthy

removal and remand that Circor itself engineered. Waggoner has devoted considerable

time and resources towards the summary judgment briefing, and the matter is already

under consideration by the Court. If remanded, the parties would have to start the process

over in state court, at which time the outcome of the litigation would still depend entirely

on the outcome of Waggoner’s request for declaratory judgment. This satisfies the third

Hensgens factor, and militates heavily in favor of denying Circor’s Motion.

       C.     Circor’s Conspicuous Lack of Evidentiary Support.

       The entire basis for Circor’s request is its spurious claim that it recently

discovered, “facts giving rise to these claims after the deadline to amend and to add

parties had already passed.” Dkt. 27, pp. 1-2. Indeed, Circor goes so far as to claim

“Circor’s representatives witnessed Waggoner attending meetings at the corporate office

of a current customer…” Id. at p. 9. However, Circor provides the Court with no

evidentiary support whatsoever, which begs the question – if there truly was such a


                                             7
compelling basis for bringing these claims at this juncture, why was nobody from Circor

willing to attest to these facts, and what does Circor expect the court to base its ruling on

- rumors? This “Motion” smacks of just being an extra-curricular effort to throw mud at

Waggoner in a bid to affect the Court’s ruling on the motion for summary judgment.

Considering the significant impact that the requested amendment would have on the

adjudication of this case, and Circor’s lack of any support for its supposed “newly

acquired evidence”, the Court should deny the Motion and permit the matter to proceed

to summary judgment.

III.   CONCLUSION & PRAYER

       For the reasons stated herein, Plaintiff prays that Circor’s Motion for Leave to File

First Amended Answer (Dkt. 27), be denied in its entirety, and for all additional relief to

which Plaintiff may be entitled.

                                          Respectfully submitted:

                                          /s/ David L. Barron
                                          David L. Barron
                                          Attorney-in-charge
                                          Texas Bar No. 00798051
                                          So. District Bar No. 21117
                                          Adam C. Gutmann
                                          Texas Bar No. 24074336
                                          So. District Bar No. 1126258
                                          COZEN O’CONNOR, P.C.
                                          1221 McKinney, Suite 2900
                                          Houston, Texas 77010
                                          Telephone: (713) 750-3132
                                          Facsimile: (832) 214-3905
                                          dbarron@cozen.com
                                          agutmann@cozen.com

                                          ATTORNEYS FOR PLAINTIFF


                                             8
                           CERTIFICATE OF SERVICE

      I do hereby certify on this 21st day of February 2020, a true and correct copy of the

above and foregoing document has been served via ECF to counsel of record:

      Travis J. Odom
      todom@littler.com
      LITTLER MENDELSON, P.C.
      1301 McKinney Street, Suite 1900
      Houston, Texas 77010
      713-951-9400
      713-951-9212 (Fax)

      Luke C. MacDowall
      Adam R. Perkins
      aperkins@littler.com
      LITTLER MENDELSON, P.C.
      1301 McKinney Street, Suite 1900
      Houston, Texas 77010
      713-951-9400
      713-951-9212 (Fax)

      COUNSEL FOR DEFENDANT




                                         /s/ David L. Barron
                                         David L. Barron




                                            9
